Consent of Independent Registered Public Accounting Firm The Board of Directors Taubman Centers, Inc. and Plan Administrator The Taubman Company and Related Entities Employee Retirement Savings Plan: We consent to the incorporation by reference in the registration statement (No.333-81577) on FormS-8 of Taubman Centers, Inc. of our report dated June 13, 2011, with respect to the statements of net assets available for benefits of The Taubman Company and Related Entities Employee Retirement Savings Plan as of December31, 2010 and 2009, the related statement of changes in net assets available for benefits for the year ended December31, 2010, and the related supplemental schedule as of December31, 2010, which report appears in the December31, 2010 annual report on Form11-K of The Taubman Company and Related Entities Employee Retirement Savings Plan. /s/ KPMG LLP Chicago, Illinois June 13, 2011
